Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 14 December 2020 has been entered.  Claims 7-15 have been canceled and Claims 1-6 remain pending in the application.  Applicant's amendments to the Claims have overcome the Objection to claim 3 and the rejection to claim 4 previously set forth in the Non-Final Office Action mailed 29 October 2020.
Response to Arguments
Applicant's arguments filed 14 December 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “Ichida et al. does not disclose or even suggest that a control unit of either the front derailleur (20) or the rear derailleur (22) controls any of the other bicycle components” the Examiner respectfully disagrees. Ichida discloses that the controller controls both the front derailleur and the rear derailleur as well a seatpost, and front and rear suspension. (see at least ¶24)
All other Applicant arguments are believed to be addressed in the rejection as outlined below. 
Allowable Subject Matter
Claims 3-4 are allowed for the reasons outlined in the Non-Final mailed 29 October 2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, and 5-6 are under 35 U.S.C. 103 as being unpatentable over Ichida (US Patent Publication 2012/0253601) in view of Wesling (US Patent Publication 2014/0214285)
Regarding claim 1, Ichida discloses an electrical derailleur comprising: a control unit to generate a control signal to operate at least one of an electrical bicycle seatpost assembly, an electrical suspension, and a driving unit, a base; a chain guide; and a motor unit to move the chain guide relative to the base. (abstract; ¶24, 26, 28, 38)

Ichida appears to be silent as to wherein the control unit is provided on one of the motor unit and the base. 

Wesling however teaches wherein the control unit is provided on one of the motor unit and the base. (fig 3; ¶40)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Ichida with wherein the control unit is provided on one of the motor unit and the base as taught by Wesling because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other 
Regarding claim 2, Ichida further discloses wherein the control unit wirelessly transmits the control signal. (¶50)
Regarding claim 5, Ichida further discloses wherein the control unit is operatively connected to the motor unit. (fig 1, 5; ¶24, 44)
Regarding claim 6, Ichida further discloses wherein the control unit is provided to one of the motor unit and the base. (fig 1, 5; ¶24, 44)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413.  The examiner can normally be reached on 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669